                                                     L~i-~ j~
      Case 5:20-cv-00019-JPB-JPM Document 37-23 Filed 08/28/20 Page 1 of 1 PageID #: 328
                                             ‘~     ~2.,’                                            /4       ~
BP-S148.055 INMATE REQUEST TO STAFF                                   CDFRM
SEP 98
U.S.         DEPARTMENT OF JUSTICE                                                             FEDERAL BUREAU OF PRISONS


  TO: (Name a~d Title of Staff Me~er)                                     DATE:        ~

                 ~                                                                      j       ~/

  FROM:                                                                   REGISTER NO.:
        w’;~l/i,~~~c,_1)
  WORK ASSIGNMENT:                                                        UNIT:

                               ~
SUBJECT: (Briefly state your question or concern and the solution you are requesting.
Continue on back, if necessary.   Your failure to be specific may result in no action being
taken.   If necessary, you will be interviewed in order to successfully respond to your
request.)



                     Pl~Af~                             M~                                                I     c~j    L
  ~‘4~€*~-                      ;,-~~f               ~                fA/4~            c~A((     1~AA~(~      ~TyrA~~-c
  ~                       ~    ~(       (_J I At~~                                                             ~1/du~L~ (
  iwM4tf~                     A~(        ~                      ML.     ~          ~                      ~       d~
  f/~k-~f            /~ ~               ~i   ,~J   ~                              t~   A,,~i   ~




           ~/ ~                                             ~     r- C



                                    •              (Do not write below this line)
~
   DISPOSITION:




                      Signature Staff Member                              Date



Record Copy - File; Copy - Inmate                                             This form replaces BP-l48.070 dated Oct 86
(This form may be replicated via WP)                                          and BP-Sl48.070 APR 94


®PR~NTEDO~RECvCLEOP~P~R
